Exhibit 10.1

 

INTERIM EMPLOYMENT AGREEMENT

 

INTERIM EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into
effective as of October 4, 2010, by and between SuperMedia Inc., a Delaware
corporation (the “Company”), and Peter J. McDonald (“Executive”).  In
consideration of the promises and the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the parties, intending
to be legally bound, agree as follows:

 

1.             Employment.  The Company hereby employs Executive as interim
Chief Executive Officer (“Interim CEO”), and Executive hereby accepts employment
by the Company, upon the terms and conditions set forth in this Agreement,
effective as of October 4, 2010 (the “Hire Date”).  As Interim CEO, Executive
will do and perform all services, acts, and things necessary or advisable to
manage and conduct the business of the Company that are normally associated with
the position of chief executive officer.  Executive will be subject to the
direction and policies from time to time established by the Board of Directors
(the “Board”).  Subject to the provisions set forth below, the Company’s
employment of Executive as Interim CEO will commence on the Hire Date and will
continue for an indefinite period of time to be determined at the sole option
and election of the Board (the “Interim Period”).  Notwithstanding anything to
the contrary, the parties agree Executive is an at-will employee and either
party may terminate Executive’s employment under this Agreement at any time,
with or without cause.  As Interim CEO, Executive will perform the services he
is required to perform pursuant to this Agreement at 2200 West Airfield Drive,
DFW Airport, Texas 75261.  The Company agrees to pay for or reimburse Executive
for all reasonable expenses and costs Executive incurs in connection with his
stay in the Dallas - Fort Worth area, including, the cost of roundtrip travel
between his current residence and such office once per week, and temporary
lodging and dining costs.

 

2.             Loyal and Conscientious Performance; Noncompetition.  During his
employment by the Company, Executive will devote substantially all of his
business energies, interest, abilities, and productive time to the performance
of his duties under this Agreement.  During his employment by the Company,
Executive will not engage in competition with the Company, either directly or
indirectly, in any manner or capacity, as adviser, principal, agent, partner,
officer, director, employee, owner, member of any association or otherwise, in
any phase of the business of developing, producing, and marketing of products or
services that are in the same field of use or that otherwise compete with the
products or services or proposed products or services of the Company.

 

3.             Compensation of Executive; Benefits; Expenses.  While Executive
is employed by the Company, the Company will pay him a salary at the rate of
$75,000 per month in accordance with the usual payroll practices of the
Company.  If the Company terminates this Agreement (other than for “Cause” (as
defined below) or death) at any time during the 90-day period following the Hire
Date (the “Initial Term”) the Company will pay Executive such salary through the
end of the Initial Term.  After the end of the Initial Term, if the Company
terminates this Agreement (other than for Cause or death) the Company will pay
Executive $75,000 for each month he continues

 

--------------------------------------------------------------------------------


 

in the employ of the Company.  If the Company terminates this Agreement for
Cause or death of Executive, no salary will be payable for any period after the
date of such termination.  While Executive is employed by the Company under this
Agreement, Executive will be entitled to such employee benefits as are provided
from time to time by the Company to senior executives generally, at a level
commensurate with Executive’s position, subject to the satisfaction of any
eligibility requirements, except that Executive will not receive and the Company
will not pay for or provide to Executive, any health insurance benefits. 
“Cause” for the purpose of this Agreement exits when the Board determines
(a) the Executive has committed fraud, misappropriation or embezzlement or a
crime involving moral turpitude, (b) Executive has intentionally breached a
material term of this Agreement, (c) Executive has repeatedly and willfully
failed to perform services under this Agreement, or (d) Executive has become
incapacitated. Upon presentation of appropriate documentation, Executive will be
reimbursed in accordance with the Company’s expense reimbursement policy in
effect from time to time (including, without limitation, expense verification
policies) for all reasonable and necessary business expenses incurred in
connection with the performance of your duties and responsibilities under this
Agreement.  At end of the Interim Period, at the sole election and option of the
Human Resources Committee of the Board, the Executive may be awarded a
discretionary incentive cash bonus not to exceed $100,000.

 

4.             Confidential Information; Nonsolicitation; Non-disparagement. 
Executive recognizes that his employment with the Company will involve contact
with information of substantial value to the Company that is current and not
generally known in the business and that gives the Company an advantage over its
competitors who do not know or use it, including but not limited to, techniques,
designs, drawings, processes, inventions, developments, equipment, prototypes,
sales and customer information, and business and financial information relating
to the business, products, services, practices, and techniques of the Company,
(the “Confidential Information”).  Executive will at all times regard and
preserve as confidential such Confidential Information obtained by Executive
from whatever source and will not, either during his employment with the Company
or thereafter, publish or disclose any part of such Confidential Information in
any manner at any time, nor use the Confidential Information except on behalf of
the Company, without the prior written consent of the Company.  Notwithstanding
the foregoing, “Confidential Information” will not apply to information that
(a) was known to the public prior to its disclosure to Executive; (2) becomes
generally known to the public subsequent to disclosure to Executive through no
wrongful act of Executive or any of Executive’s representatives; or
(3) Executive is required to disclose by applicable law, regulation, or legal
process (provided that Executive will provide the Company with prior notice of
the contemplated disclosure and reasonably cooperate with the Company at its
expense in seeking a protective order or other appropriate protection of such
information).  Executive also agrees to turn over all copies of Confidential
Information in his control to the Company upon request or upon termination of
his employment with the Company.  Executive agrees that, while he is employed by
the Company and thereafter, he will not, or encourage or induce others to,
disparage the Company or any of its past and present officers, directors,
employees, stockholders, products, or services.  As a condition of this
Agreement, Executive will sign and return a copy of any and all of the Company’s
standard agreements, forms and other documents typically completed and signed by
newly hired employees.

 

2

--------------------------------------------------------------------------------


 

5.             Miscellaneous.

 

(a)           This Agreement will be binding upon and inure to the benefit of
Executive and Executive’s heirs, executors, personal representatives, assigns,
administrators, and legal representatives.  Because of the unique and personal
nature of Executive’s duties under this Agreement, neither this Agreement nor
any obligations under this Agreement may be delegated by Executive.  This
Agreement will be binding upon and inure to the benefit of the Company and its
successors, assigns and legal representatives.

 

(b)           All notices or demands of any kind required or permitted to be
given by the Company or Executive under this Agreement must be given in writing
and must be personally delivered (and receipted for) or mailed by certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Company:

 

SuperMedia Inc.

P.O. Box 619810

2200 West Airfield Drive

DFW Airport, Texas 75261-9810

Attn:  Chairman of the Board of Directors

 

With a copy to:

 

SuperMedia Inc.

P.O. Box 619810

2200 West Airfield Drive

DFW Airport,  Texas 75261-9810

Attn:  General Counsel

 

If to Executive:

200 North Ocean Blvd.

Del Ray Beach, Florida 33483

 

Any such written notice will be deemed received when personally delivered or
three days after its deposit in the United States mail as specified above. 
Either party may change its address for notices by giving notice to the other
party in the manner specified in this Section 5(b).

 

(c)           This Agreement will be construed and interpreted in accordance
with the substantive laws of the State of Texas without regard to
conflict-of-law principles or any other principle that could result in the
application of the laws of any other jurisdiction.

 

(d)           This Agreement contains the complete, final, and exclusive
agreement of the parties relating to the subject matter of this Agreement, and

 

3

--------------------------------------------------------------------------------


 

supersedes all prior written, and prior and contemporaneous oral, agreements or
arrangements between the parties.

 

(e)           This Agreement cannot be amended or modified except by a written
agreement signed by Executive and the Company.

 

(f)            No term, covenant, or condition of this Agreement or any breach
thereof will be deemed waived, except with the written consent of the party
against whom the wavier in claimed, and any waiver or any such term, covenant,
condition, or breach will not be deemed to be a waiver of any preceding or
succeeding breach of the same or any other term, covenant, condition, or breach.

 

(g)           The finding by a court of competent jurisdiction of the
unenforceablity, invalidity, or illegality of any provision of this Agreement
will not render any other provision of this Agreement unenforceable, invalid, or
illegal.  It is the express intent of the parties to modify and replace any
invalid or unenforceable term or provision with a valid and enforceable term or
provision that most accurately represents the parties’ intention with respect to
the invalid or unenforceable term or provision.

 

(h)           Executive represents and warrants that he is not restricted or
prohibited, contractually or otherwise, from entering into and performing each
of the terms and covenants contained in this Agreement, and that his execution
and performance of this Agreement will not violate or breach any other
agreements between Executive and any other person or entity.

 

(i)            This Agreement may be executed in any number of counterparts,
each of which will be deemed an original, all of which together will constitute
one and the same instrument.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date fist
above written.

 

 

Dated: October 4, 2010

THE COMPANY:

 

 

 

 

 

 

 

By:

/S/ Cody Wilbanks

 

Name:

Cody Wilbanks

 

Its:

Executive Vice President—

 

 

General Counsel and Secretary

 

 

 

Dated: October 4, 2010

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

/S/ Peter J. McDonald

 

Peter J. McDonald

 

[Signature page to Interim Employment Agreement]

 

--------------------------------------------------------------------------------